Affirmed and Opinion filed March 13, 2003








Affirmed and Opinion filed March 13, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00740-CR
____________
 
CAROLINE
FAYE BOWERS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 248th District Court
Harris
County, Texas
Trial
Court Cause No. 882,763
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a plea of guilty to the offense of
possession of a controlled substance.  On
December 10, 2001, the trial court sentenced appellant to confinement for two
years in the State Jail Division of the Texas Department of Criminal Justice,
probated for four years.  On July 19,
2002, the trial court revoked appellant=s probation and imposed sentence of
one year in the State Jail Division of the Texas Department of Criminal
Justice.  On July 19, 2002, appellant
filed a notice of appeal.  




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed March 13, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.